Exhibit 10.2 Certain portions of this exhibit have been omitted pursuant to Rule 24b-2 and are subject to a confidential treatment request. Copies of this exhibit containing the omitted information have been filed separately with the Securities and Exchange Commission. The omitted portions of this document are marked with a ***. E-FINANCE SERVICES AGREEMENT This E-Finance Services Agreement (the “Agreement”) is made as of 23rd day of November, 2004 (the “Effective Date”), by and between Ideal Financial Solutions (“Customer”), and Metavante Corporation, a Wisconsin corporation (“Metavante”). WHEREAS Customer desires Metavante to provide to Customer the services set forth in this Agreement and Metavante desires to provide such services to Customer, all as provided in this Agreement; NOW, THEREFORE, in consideration of the payments to be made and services to be performed hereunder, upon the terms and subject to the conditions set forth in this Agreement and intending to be legally bound, the parties hereto agree as follows: The term of this Agreement shall commence on the Effective Date and end on September 30, 2008 (the “Initial Term”). As of the Effective Date, the parties acknowledge that this Agreement Includes the following Schedules: Services and Charges Schedule Termination Fee Schedule Service Level Schedule As of the Effective Date, the parties acknowledge that Services will be provided for Customer and the following Affiliates of Customer; None The general terms and conditions and all schedules and exhibits attached hereto are incorporated herein and deemed part of this Agreement. IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on their behalf as of the date first above written. METAVANTE CORPORATION 4900 W. Brown Deer Road Brown Deer, WI 53223 Ideal Financial Solutions 906 North 1400 West Saint George, UT 84770 By:/s/ Name:Frank G. D’Angelo Title:Senior Executive Vice President Payment Solutions Group By:/s/ Name:Steven Sunyich Title:Chief Executive Officer By:/s/ Name:David S. Fortney Title:SVP, Division Executive EPP By:/s/ Name:Michael Sunyich Title:Chief Operating Group TERMS AND CONDITIONS 1.CONSTRUCTION A.
